 In the Matter of GEORGIA DUCK & CORDAGE MILLandTEXTILEWORKERSORGANIZING COMMITTEECase No. R-245Mr. Walter G. Cooper, Jr.,for the Board.Weekes & Candler,byMr. John Wesley WeekesandMr. MurphyCandler, Jr.,of Decatur, Ga., for the Company.Mr. Frank A. Constangy,of Atlanta, Ga., for Textile WorkersOrganizing Committee.Mr. Abraham L. Kaminstein,of counsel to the Board.DIRECTION OF ELECTIONAugust 27, 1937The National Labor Relations Board, having found that a questionaffecting commerce has arisen concerning the representation of theproduction and maintenance employees of Georgia Duck & CordageMill,Scottdale,Georgia, and that such employees, exclusive ofclerical and supervisory employees, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the National Labor Relations Act, 49 Stat. 449, and actingpursuant to the power vested in the National Labor Relations Boardby Section 9 (c) of said Act, and pursuant to Article III, Section 8of National Labor Relations Board Rules and Regulations-Series 1,as amended, herebyDIRECTS that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Georgia Duck & Cordage Mill, an election by secret ballot shallbe conducted within a period of ten (10) days after the date of thisDirection of Election, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter as theagent of the National Labor Relations Board and subject to ArticleIII, Section 9 of said Rules and Regulations-Series 1, as amended,among the production and maintenance employees of Georgia Duck& Cordage Mill, exclusive of clerical and supervisory employees, onthe pay roll of Georgia Duck & Cordage Mill for the week ending onJuly 17, 1937, to determine whether they desire to be represented byTextileWorkers Organizing Committee for the purposes of collectivebargaining.MR. EDWIN S. SMITH took no part in the consideration of the aboveDirection of Election.443 444NATIONAL LABOR RELATIONS BOARD[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONSeptember 1, 1937On August 27, 1937, the National Labor Relations Board, hereincalled the Board, issued a Direction of Election in the above-entitledcase, the election to be held within ten (10) days from the date of theDirection.Thereafter the Board was advised that the Company hadtemporarily ceased production,.but that it would resume normal op-erations, on September 7, 1937.,All of the parties having agreed to a postponement of., the electionuntil such resumption of normal operations, and having also stipu-lated that all employees working at any time during the weekincluding July 27, 1937, shall be eligible to vote in said election, butthat employees whose employment has permanently terminated sinceJuly 31, 1937, shall not be eligible to vote in said election, we herebyamend the Direction of Election issued on August 27, 1937, by strik-ing therefrom the words "within ten (10) days from the date of thisDirection," and substituting therefor the Words, "within twenty (20)days from the date of this Direction," and also by striking therefromthe words "on the pay roll of Georgia Duck & Cordage Mill for theweek ending on July 17, 1937," and substituting therefor the words"who 'have worked for Georgia Duck & Cordage Mill at any timeduring the week including July 27, 1937, exclusive of those whoseemployment has permanently terminated since July 31, 1937."Mr. EDWIN S. SMITI-I took no part in the consideration of the aboveAmendment to Direction of Election.